Citation Nr: 1818058	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-50 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral foot disorders.

2. Entitlement to service connection for bilateral foot disorders.

3. Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for heart disease and residuals of myocardial infarction.

6. Entitlement to service connection for a kidney disorder, claimed as nephritis and kidney failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976. He died in April 2012. The appellant is his surviving spouse. She has been substituted for him for the purpose of seeking accrued benefits based on his claims that were on appeal at the time of his death.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. More recently the case has been handled through the RO in Philadelphia, Pennsylvania. In the June 2009 rating decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for a bilateral foot condition. The RO denied service connection for hepatitis C, hypertension, heart attack, and renal failure.

In January 2014 and again in January 2018 the appellant had Board hearings at the Board's offices in Washington, DC.  The Acting Judge who conducted the January 2014 is no longer before the Board; thus, the Veteran was given the opportunity to present testimony at another hearing which was conducted in January 2018.

In May 2014 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for the development of additional evidence.

In the present decision, below, the Board is granting reconsideration of the previously denied claim for service connection for bilateral foot disorders. That service connection claim, on its merits, and the claims for service connection for hypertension, heart disease, and a kidney disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A claim for service connection for bilateral foot disorders was denied in an unappealed August 1976 rating decision.

2. A claim for service connection for bilateral foot disorders was denied in an unappealed March 1987 rating decision.

3. Since the March 1987 rating decision, service treatment records that were in existence, but unavailable for consideration, at the time of the rating decision have been added to the record, and are relevant to the claim for service connection for bilateral foot disorders.

4. The Veteran's hepatitis C developed as a result of intravenous drug abuse.



CONCLUSIONS OF LAW

1. The criteria for reconsideration of the March 1987 rating decision denying service connection for bilateral foot disorders have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for hepatitis C have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.301, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran and the appellant notice in letters issued in 2009 through 2013. In those letters, the RO notified them what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the January 2014 and January 2018 Board hearings, the VLJs fully explained the issues and suggested the submission of evidence that may have been overlooked. The appellant did not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and did not identify any prejudice in the conduct of either hearing. The Board therefore finds that the VLJs who conducted the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearings constitutes harmless error.

The claims file contains statements from the Veteran and the appellant, and medical records from during and after the Veteran's service. The RO substantially fulfilled the instructions in the 2014 Board remand. VA has not obtained any VA medical examination or opinion regarding the likelihood of a relationship between events during the Veteran's service and the disorders for which service connection is claimed. As explained below, the Board is satisfied that it is not necessary to obtain such opinion regarding the claim for service connection for hepatitis C. The assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran and the appellant were notified and aware of the evidence needed to substantiate the claim, the avenues through which they might obtain such evidence, and the allocation of responsibilities between the claimant and VA in obtaining evidence. The Veteran and the appellant actively participated in the claims process by providing evidence and argument. Thus, they were provided with a meaningful opportunity to participate in the claims process, and they did so.

Bilateral Foot Disorders

The Veteran contended that he had problems affecting both feet that began during service and continued after service. In May 1976 he submitted a claim for service connection for residuals of a foot operation in 1975. In an August 1976 rating decision the RO denied service connection for residuals of a foot operation. The RO stated that the available service medical records were entirely negative for any foot condition or foot operation.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C. § 7105. The Veteran did not a file a timely NOD with the September 1975 rating decision, and that decision became final.

A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

In February 1987 the Veteran again sought service connection for disorders of his feet. In a March 1987 confirmed rating decision the RO again denied service connection for a foot condition. The Veteran did not a file a timely NOD with the March 1987 rating decision, and that decision became final.

In the January 2014 Board hearing, the appellant stated that the information in the claims file did not show a foot surgery during service that the Veteran reported. The appellant asked that VA seek records of the surgery during service. In the May 2014 Board remand, the Board instructed the AOJ to seek any outstanding service treatment records, including records of the reported surgery. In June 2014, the VA Appeals Management Center requested from a service department records agency the Veteran's service treatment records, including records of a surgery in 1975.

At the time of the present Board review, the Veteran's electronic claims file contains three entries for service treatment records. One of the entries contains 45 pages, including an indication that, in July 2014, records from 1975 from an Army hospital were added. Those records reflect treatment of the Veteran in 1975 for foot and toe pain, a diagnosis of hammer toe in the fifth toes of both feet, and surgery in October 1975, specifically partial phalangectomies of the distal interphalangeal (DIP) joints of both fifth toes.

The 1975 Army hospital records are related to events in service that the Veteran noted in his claim and that are relevant to his claim for service connection for disorders of the feet. Those records were added to his VA claims file in 2014, after the 1976 and 1987 rating decisions. In accordance with 38 C.F.R. § 3.156(c), VA is to reconsider his claim on the merits.

The Board finds that it is necessary to develop additional evidence on the issue of service connection for bilateral foot disorders. The Board is remanding the issue for actions explained in the remand section, below.

Hepatitis C

The Veteran submitted in 2009 a claim for service connection for hepatitis C. He contended that hepatitis C that was diagnosed after his service was attributable to intravenous (IV) drug use during his service.


Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin. Where drugs are used for therapeutic purposes, or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301(d). See also 38 U.S.C. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998). See generally, Allen v. Principi, 237 F. 3d 1368, 1377 (Fed. Cir. 2001).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran did not suggest that he had onset of hepatitis C during service, and his service treatment records do not contain any finding of hepatitis. Post-service medical records show that in the 1990s he had abnormal liver function studies and was found to have hepatitis C.

In June 2009, the Veteran wrote that during service in Germany in 1974 he began to use heroin intravenously. He stated that he stopped using it while reassigned in the United States to be near his wife, who had health problems, resumed using it when he was back in Germany, and stopped using it for good when he was returned to the United States due to her renewed illness. He reported that after service he learned that he had hepatitis when he was informed by a blood bank where he had donated blood. He stated that a physician who diagnosed him with hepatitis C told him that he could have contracted it from IV drug use or from a blood transfusion. He noted that he had never had a transfusion. He asserted that he contracted hepatitis in his early 20s, during his service.

Also in June 2009, the Veteran completed a questionnaire on risk factors for hepatitis. He reported that he used IV drugs in 1974 and 1975, in Germany. He stated that he had one ear pierced in 1967. He denied any history of high-risk sexual activity, hemodialysis, tattoos, sharing of toothbrushes or razor blades, acupuncture, blood transfusion, or healthcare work with exposure to blood or fluids.

In the January 2018 Board hearing, the appellant stated that the Veteran's medical records from as early as the 1990s showed diagnosis of hepatitis C. She noted that hepatitis C can be diagnosed long after the exposure that causes it. She indicated that the Veteran might have been exposed to hepatitis during his surgery in service, although she noted that there was no record of a blood transfusion with that surgery.

VA has not obtained any VA medical examination or opinion regarding the likelihood of a relationship between events during the Veteran's service and his hepatitis C. The Court has noted that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology, such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. For purposes of determining whether an examination or opinion is warranted, the threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Board finds that VA does not have a duty to obtain a medical opinion addressing the hepatitis C service connection claim. The Veteran had a diagnosis of hepatitis C, and the record indicates that his hepatitis C may have been associated with his IV heroin use during service. However, because regulations preclude direct connection for a disability resulting from the claimant's own abuse of drugs, opinion addressing the etiology the Veteran claimed would not support his service connection claim. In addition, the Veteran directly denied history of transfusion or other significant risks for hepatitis, and the record does not include competent evidence that hepatitis C had onset in service or is otherwise linked to a non-drug related event in service. Thus, the record already contains sufficient information to make a decision on the claim, and medical opinion is not needed.

The Veteran reported that he engaged in IV heroin use during service in 1974 and 1975. While his accounts do not provide detailed information as to the frequency of his heroin use during that period, they contain sufficient information to establish that his use went beyond isolated and infrequent. Based on his accounts and his medical records, he did not have other significant risks for hepatitis. The evidence indicates that, as he himself asserted, his IV drug use was the most likely cause of his hepatitis C. As service connection is precluded for a disability resulting from a claimant's drug abuse, the claim for service connection for hepatitis C must be denied. There is no competent evidence otherwise linking the Veteran's hepatitis C to service. 


ORDER

Reconsideration of the claim of entitlement to service connection for bilateral foot disorders is granted.

Entitlement to service connection for hepatitis C is denied.


REMAND

The Board is remanding to the AOJ, for additional action, the issues of service connection for bilateral foot disorders, hypertension, heart disease, and a kidney disorder.

The Veteran contended that he had problems affecting both feet that began during service and continued after service. On entrance to service he reported a corn on his right foot. During service he sought treatment for corns on, and contracture of, the fifth toes of both feet. Hammer toe was diagnosed in both of the those toes. He underwent bilateral hammer toe repair surgery in October 1975. In May 1976 he sought service connection for residuals of a 1975 foot operation. In 1987 he sought VA treatment for recurrent pain in both fifth toes, and again sought service connection for bilateral foot disorders.

VA has not obtained any VA medical examination or opinion regarding the likelihood of a relationship between the Veteran's bilateral hammer toes and surgical repair in service and the condition of his fifth toes after service, in 1987. There is evidence of hammer toes and surgery in service, and evidence of pain in the affected toes after service. The record does not contain sufficient information to determine the likelihood that the post-service symptoms were related to the disorders and surgery during service. The Board is remanding the service connection issue for a VA medical file review and opinion as to the likelihood of such a relationship.

The Veteran sought service connection for hypertension. The appellant notes that medical records from during and after the Veteran's service show elevated blood pressure readings. She contends that his hypertension, which was diagnosed and noted in medical records over many years, had onset in service.

In a medical history completed in May 1976, for enlistment to service, the Veteran marked no for any history of high or low blood pressure. On examination at that time his blood pressure was 126/70. Records of treatment he received during service do not contain any blood pressure readings. In a medical history completed in March 1976, for separation from service, the Veteran marked no for any history of high or low blood pressure. On examination at that time his blood pressure was 140/90.

After service, in private treatment in July 1995, the Veteran reported that he had hypertension. Records of subsequent private and VA treatment reflect an ongoing diagnosis of hypertension. The Veteran submitted in March 2009 a claim for service connection for several disorders, including hypertension. In the January 2018 Board hearing, the appellant stated that the Veteran's service treatment records contain high blood pressure readings.

The Veteran's blood pressure was higher at separation from service than at entrance to service, and was borderline high at separation from service. There are no records regarding his blood pressure during the years directly following his service. VA has not obtained any VA medical examination or opinion regarding the likely etiology of his hypertension that was diagnosed at some time after service. Considering that his blood pressure was higher at the end of service than at the beginning, that he was diagnosed hypertension after service, and that the record does not contain sufficient information to determine the likelihood that his post-service hypertension was related to his blood pressure level at separation from service, the Board is remanding the issue for a VA medical file review and opinion as to the likely etiology of his hypertension.

The Veteran contended, and the appellant contends, that the Veteran's heart disease was secondary to his hypertension, and that he had a kidney disorder that was secondary to his hepatitis and his hypertension. Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2017). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). Because of the contentions, the heart disease and kidney disorder service connection claims each are intertwined with the pending claim for service connection for hypertension. After completion of the development and review of the hypertension service connection claim on remand, the AOJ is to develop any evidence deemed necessary and review the heart disease and kidney disorder service connection claims.

Accordingly, the case is REMANDED for the following action:




	(CONTINUED ON NEXT PAGE)



1. Provide the Veteran's claims file to a VA physician for review. Ask the physician to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran had a foot disability prior to death, and if so, whether it is at least as likely as not that such was related to a disease or injury or event in service. Ask the physician to comment on the etiological relationship (if any) between bilateral fifth toe pain the Veteran reported in VA treatment in 1987 and the bilateral fifth toe hammer toes diagnosed and addressed by surgery in service in 1975. Ask the physician to provide a clear and thorough explanation of his or her opinion.

2. Provide the Veteran's claims file to a VA physician for review. Ask the physician to consider the readings of the Veteran's blood pressure at entrance to and separation from service, and his post-service medical records, including those reflecting a diagnosis of hypertension. Ask the physician to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's hypertension had onset during his service, or was related to disease, injury, or other events during service. Ask the physician to provide a clear and thorough explanation of his or her opinion.

3. Then review the expanded record and reconsider the claims for service connection for foot disorders and hypertension. 


4. Then develop any evidence deemed necessary to decide the claims for service connection for heart disease and kidney disorder, including the contentions that each of those disorders was caused or aggravated by the Veteran's hypertension. Then review the expanded record and reconsider the claims for service connection for heart disease and kidney disorder.

5. Then, if any of the remanded claims remains denied, send the appellant and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


